     Case 1:16-cv-00613-JPW-PT Document 134 Filed 04/30/20 Page 1 of 12




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RONALD STOCKTON,                           :   Civil No. 1:16-CV-00613
                                           :
             Plaintiff,                    :
                                           :
             v.                            :
                                           :
JOHN WETZEL, et al.,                       :
                                           :
             Defendants.                   :   Judge Jennifer P. Wilson

                                 MEMORANDUM

      Before the court are three post-summary judgment motions filed by self-

represented Plaintiff, Ronald Stockton (“Stockton”). First, Stockton seeks

reconsideration of Judge Caputo’s October 2, 2019 order granting partial summary

judgment in favor of Lt. Bard, Corrections Officer (“CO”) Willinsky, CO Harpster,

CO Barndt, CO Parks, and Nurse Houck (“Commonwealth Defendants”). (Docs.

117 – 118.) Specifically, he seeks the reinstatement of his Eighth Amendment

medical claim against Nurse Houck. (Doc. 119.) Next, Plaintiff seeks to compel

the disclosure of a confidential prison policy concerning the management of Level

5 housing units and the reproduction of previously identified discovery materials

for his review prior to trial. (Doc. 126.) Finally, Stockton asks the court to order

institutions who are not parties to this action to preserve video footage from his

March, 2020 transfer from SCI-Houtzdale to SCI-Coal Township, to immediately
     Case 1:16-cv-00613-JPW-PT Document 134 Filed 04/30/20 Page 2 of 12




ship five boxes of personal property to him, and to permit him “to keep all property

with [him] at all times”. (Docs. 128 – 129.)

      For the following reasons, the court will deny Stockton’s motion for

reconsideration, and the court will grant his motion to compel to the limited extent

of directing Commonwealth Defendants to make previously produced materials

available for Stockton’s inspection prior to trial. Stockton’s motion for injunctive

relief will be denied without prejudice.

               FACTUAL BACKGROUND AND PROCEDURAL HISTORY

      On April 4, 2015, state inmate Ronald Stockton initiated this action against

several Pennsylvania Department of Corrections (“DOC”) employees following a

December 20, 2013 incident in the Restricted Housing Unit (“RHU”) at the

Smithfield State Correctional Institution (“SCI-Smithfield”). (Doc. 1.) Stockton

claims staff attacked him without reason after he left his RHU cell when his door

was popped open. (Id. at ¶¶ 1, 7 – 9.) The Commonwealth Defendants counter

that a reasonable amount of force was used to subdue Stockton after he refused

several orders to return to his RHU cell when it was mistakenly opened by an

officer in the control bubble. (Id. at ¶ 11.)

      In August 2015, Stockton filed an amended complaint. (Doc. 33.) On July

18, 2017, the Honorable Judge William W. Caldwell granted in part and denied in

part Commonwealth Defendants’ motion to dismiss. (Docs. 47 – 48.) The effect


                                           -2-
     Case 1:16-cv-00613-JPW-PT Document 134 Filed 04/30/20 Page 3 of 12




of Judge Caldwell’s order was to limit this case to two Eighth Amendment claims:

(1) an excessive force claim against Lt. Bard, CO Willinsky, CO Harpster, CO

Barndt, and CO Parks; and (2) a medical claim against Nurse Houck. (Doc. 48.)

      The Commonwealth Defendants filed an answer to the amended complaint

on August 10, 2017. (Doc. 49.) On February 5, 2018, this matter was assigned to

the Honorable Richard P. Conaboy. (Doc. 92.) In January 2018, Stockton filed his

first motion to compel seeking the disclosure of DOC Administrative Policy 6.5.1

which sets forth the administration of security Level 5 housing units, such as the

RHU. While portions of this policy are available to the inmate population and

public, other portions are not available for security reasons. (Doc. 54.) Judge

Conaboy denied the motion to compel on May 3, 2018. (Doc. 73.)

      In November 2018, this matter was reassigned to Judge Caputo. On October

2, 2019, Judge Caputo denied Stockton’s second motion to compel production of

policies relating to the administration of security in Level 5 housing units. (Doc.

115.) The same day, the court issued an order granting in part and denying in part

the Commonwealth Defendants’ motion for summary judgment. (Docs. 116 –

117.) The court, relying on the parties’ submissions, including a video of Nurse

Houck’s December 20, 2019 encounter with Stockton and still photos of his

injuries, ruled that Nurse Houck was not deliberately indifferent to his medical

needs following the alleged assault by the other Commonwealth Defendants.


                                         -3-
     Case 1:16-cv-00613-JPW-PT Document 134 Filed 04/30/20 Page 4 of 12




(Doc. 117.) As a result, the court granted summary judgment to the

Commonwealth Defendants on Stockton’s medical claim. (Id.)

      Stockton then filed a motion for reconsideration, asking the court to reinstate

his claim against Nurse Houck based on the argument that his injuries were greater

than represented in the video and Nurse Houck improperly evaluated his head

injury. (Doc. 118.) Commonwealth Defendants oppose the motion, asserting that

Stockton’s arguments do not warrant reconsideration because he is merely

reiterating the arguments he made in opposition to their summary judgment

motion. (Doc. 125.)

      On December 11, 2019, Stockton filed a motion to compel, again requesting

a copy of ADM 6.5.1. pertaining to the administration of the Level 5 housing units.

(Doc. 126.) He seeks this information to prove that staff did not follow DOC

procedures when opening his RHU cell on December 20, 2019. He also asks the

court to order the Commonwealth Defendants to provide him a second opportunity

to review more than 300 pages of materials previously produced in discovery.

(Doc. 127.) The Commonwealth Defendants did not oppose the motion.

      On March 31, 2020, this case was reassigned to the Honorable Jennifer P.

Wilson.

      On April 6, 2020, Stockton filed a motion for injunctive relief, seeking an

order requiring the preservation of certain video evidence, production of certain


                                        -4-
     Case 1:16-cv-00613-JPW-PT Document 134 Filed 04/30/20 Page 5 of 12




inventory sheets, and shipment of certain boxes of property. (Doc. 128.) The

Commonwealth Defendants submitted a brief in opposition on April 20, 2020,

(Doc. 131), and Stockton filed a reply brief on April 23, 2020. (Doc. 132.)

                                     DISCUSSION

      A. Motion for Reconsideration

      Motions for reconsideration are not “to be used as an opportunity to

relitigate the case; rather, they may be used only to correct manifest errors of law

or fact or to presently newly discovered evidence.” Blystone v. Horn, 664 F.3d

397, 415 (3d Cir. 2011). The decision of whether to grant a motion for

reconsideration is left to the discretion of the district court. Le v. Univ. of Pa., 321

F.3d 403, 405 (3d Cir. 2003).

      Stockton has not set forth a valid basis for reconsideration. He does not

raise any facts or caselaw that Judge Caputo failed to previously consider. Rather,

his motion simply reiterates the arguments he made in the summary judgment

briefing, which the court rejected. As such, Plaintiff has not demonstrated grounds

upon which the court can grant his motion for reconsideration. Stockton’s motion

for reconsideration is, therefore, denied.



      B. Motion to Compel

             1. Administrative Policy 6.5.1.


                                          -5-
      Case 1:16-cv-00613-JPW-PT Document 134 Filed 04/30/20 Page 6 of 12




       Federal Rule of Civil Procedure 37(a) governs a party’s motion to compel

discovery responses. Stockton claims that Commonwealth Defendants have failed

to timely object to a discovery request for this policy, thus waiving any objections

of defense. (Docs. 126, 127.) However, Stockton does not identify the discovery

request that Commonwealth Defendants ignored or failed to address. Discovery in

this matter closed in February, 2018. Moreover, the court, on two separate

occasions, addressed and denied Stockton’s motions requesting the release of this

policy. (Docs. 74, 115.)

       Attempting to provide new legal argument for the reconsideration of the

court’s decision on this matter, Stockton cites Dennis v. Sec’y, Pa. Dep’t of Corr.,

834 F.3d 263 (3d Cir. 2016) (en banc), and suggests the nondisclosure of an

unredacted copy of the Administrative Policy 6.5.1 would violate his due process

right to a fair trial on the remaining excessive use of force claim. (Docs. 126, 127.)

The court disagrees. In Dennis, a habeas matter, the Third Circuit Court of

Appeals addressed the three critical elements a criminal defendant must show to

prove a Brady violation.1 However, Stockton does not present any caselaw to

suggest the Brady rule is applicable outside of the criminal prosecution context. If



1
  The basic rule of Brady is that the Government has a constitutional obligation to disclose
favorable evidence to a criminal defendant prior to trial where the evidence is material to the
defendant’s guilt or punishment. “[T]he evidence must be favorable to the accused, either
because it is exculpatory, or because it is impeaching.” Dennis, 834 F.3d at 284 (internal
quotations and citation omitted); see also Brady v. Maryland, 373 U.S. 83 (1963).

                                               -6-
     Case 1:16-cv-00613-JPW-PT Document 134 Filed 04/30/20 Page 7 of 12




Stockton is attempting to challenge his 2014 Huntingdon County Court of

Common Pleas criminal conviction for his assault of CO Willinsky on December

20, 2013, he cannot do so in this case. See Preiser v. Rodriguez, 411 U.S. 475

(1973) (prisoner challenging fact or duration of his confinement must file a habeas

petition).

         Alternatively, if Stockton is relying on Dennis to suggest that the

Commonwealth Defendants are violating his due process rights because they have

withheld exculpatory evidence, i.e. Administrative Policy 6.5.1., his argument is

misplaced. Viewed in this light, Stockton’s motion is seeking reconsideration of

Judge Conaboy and Judge Caputo’s decisions to deny the disclosure of an

unredacted copy of the DOC’s Administrative Policy 6.5.1. His motion will be

denied as it simply recites arguments previously presented, and rejected, by the

court.

               2. Reproduction of Discovery Materials

         In his motion to compel, Stockton states that Commonwealth Defendants

produced over 300 pages of materials in response to his unspecified discovery

requests. (Doc. 126.) Defense counsel sent these materials to the prison for his

review. Stockton claims prison officials returned the materials to defense counsel

prior to providing him the opportunity to review them. Commonwealth

Defendants have failed to respond to Stockton’s motion to compel. Given the


                                           -7-
     Case 1:16-cv-00613-JPW-PT Document 134 Filed 04/30/20 Page 8 of 12




protracted history of this matter, and its present pretrial posture, the court will

direct defense counsel to make previously produced discovery documents, videos,

and photographs, available to Stockton for his inspection and copying prior to the

pretrial conference in this matter.

      C.        Motion for Preliminary Injunction

      In his motion for injunctive relief, Stockton asserts that in March 2020,

prison officials transferred him from SCI-Houtzdale to SCI-Coal Township.

(Docs. 128, 129.) He asserts that his property was inventoried and packed outside

of his presence and placed into five boxes. Stockton claims unidentified staff stole

and/or damaged his “private property”. (Id.) He seeks an order requiring prison

officials to preserve March 30 and 31, 2020 video recordings of different sites

within SCI-Houtzdale and SCI-Mahanoy where his property was located and to

provide him copies of all inventory sheets of his property created in the past 12

months. (Id.) Stockton also seeks an order compelling prison officials to ship his

five boxes of property to him and allow him “to keep all property with [him at] all

times.” (Id.)

      The Commonwealth Defendants oppose Stockton’s motion, arguing that his

March 2020 loss of property claim is unrelated to the December 20, 2013

excessive use of force claim. (Doc. 131.) In his reply, Stockton claims each of his

transfers since 2013 are “related directly” to this matter and without injunctive


                                          -8-
     Case 1:16-cv-00613-JPW-PT Document 134 Filed 04/30/20 Page 9 of 12




relief “Defendants” will “destroy everything [he] has accumulated” in preparation

for trial since the incident. (Doc. 132.)

      Preliminary injunctive relief is an extraordinary remedy and should be

granted only in limited circumstances. See Greater Phila. Chamber of Commerce

v. City of Phila., 949 F.3d 116, 133 (3d Cir. 2020). In order to obtain a preliminary

injunction, the requesting party must show: (1) a reasonable likelihood of success

on the merits; (2) irreparable injury if the requested relief is not granted; (3) the

granting of preliminary injunction will not result in greater harm to the non-

moving party; and (4) the public interest weighs in favor of granting the injunction.

Fulton v. City of Phila., 922 F.3d 140, 152 (3d Cir. 2019) (citing Reilly v. City of

Harrisburg, 858 F.3d 173, 179 (3d Cir. 2017)). If the first two “gateway factors”

are satisfied, “a court then considers the remaining two factors and determines in

its sound discretion if all four factors, taken together, balance in favor of granting

the requested relief.” Reilly, 858 F.3d at 179. An injunction will not issue “simply

to eliminate a possibility of a remote future injury …” Acierno v. New Castle

Cnty., 40 F.3d 645, 655 (3d Cir. 1994) (citations omitted). Rather, the moving

party must establish that the harm is imminent and probable. See Anderson v.

Davila¸125 F.3d 148, 164 (3d Cir. 1997). However, a party is not entitled to a

preliminary injunction unless there is “a relationship between the injury claimed in

the party’s motion and the conduct asserted in the complaint.” Ball v. Famiglio,


                                            -9-
     Case 1:16-cv-00613-JPW-PT Document 134 Filed 04/30/20 Page 10 of 12




396 F. App’x 836, 837 (3d Cir. 2010); see also Moneyham v. Ebbert, 723 F. App’x

89, 93 (3d Cir. 2018) (“District Court was correct to deny [ ] requested injunction

because it involved allegations unrelated to the complaint.”)

       In a nutshell, Stockton’s motion for injunctive relief seeks to remediate the

alleged actions of institutions and/or persons who are not parties to this action for

events that are not at issue in this action, and which do not relate to the excessive

use of force claim. On this basis alone, the motion will be denied.

       Nonetheless, the court will address Stockton’s assertion that his legal

materials related to this matter are in the five boxes still at SCI-Houtzdale and that

“Defendants” will destroy them. (Doc. 128.) Without more, Stockton’s statement

that “Defendants” or others will destroy his legal materials is speculative,

conclusory, and unsupported. The DOC has a policy which governs the handling

of prisoner property during a transfer between facilities.2 The policy provides that

property in excess of two records center boxes, or a footlocker, will be shipped by

the prison when an inmate is transferred. All additional property must be shipped

at the inmate’s expense or surrendered for destruction. Stockton’s property clearly

exceeds the two-box limit.


2
  The Court takes judicial notice of DC-AMD 815, Personal Property, State Issued Items, and
Commissary/Outside Purchases, which is available at the DOC’s website. See
https://www.cor.pa.gov/About%20Us/Documents/DOC%20Policies/815%20Personal%20Prope
rty%20State%20Issued%20Items%20and%20Commissary%20-%20Outside%20Purchases.pdf
(last visited Apr. 29, 2020).


                                           - 10 -
    Case 1:16-cv-00613-JPW-PT Document 134 Filed 04/30/20 Page 11 of 12




      While Stockton may not agree with this policy, he has not demonstrated he

will suffer irreparable harm if required to follow it. Similarly, the court will deny

Stockton’s request for an order directing prison officials to permit him to maintain

“all of his property at all the times,” as he has not shown he will suffer irreparable

harm if not granted the requested relief. (Doc. 128 at ¶ 4.) Considering the

deference afforded prison officials in questions of prison management, such an

order, if granted, would conflict with prison property policies reasonably related to

legitimate penological interests. Stockton has simply not shown that he will “more

likely than not suffer irreparable harm in the absence of” the requested injunctive

relief. Reilly, 858 F.3d at 179. Accordingly, his motion for preliminary injunction

will be denied for this reason as well.

                                    CONCLUSION

      As Stockton has not provided any valid reason for the court to reconsider

Judge Caputo’s grant of Commonwealth Defendants’ motion for summary

judgment with respect to his Eighth Amendment medical claim against Nurse

Houck, his motion for reconsideration will be denied. Stockton’s motion to

compel will be granted in part and denied in part. The court will not compel the

Commonwealth Defendants to produce an unredacted copy of Administrative

Policy 6.5.1. However, the Commonwealth Defendants shall make the documents

produced in discovery available to Stockton prior to the pretrial conference in this


                                          - 11 -
    Case 1:16-cv-00613-JPW-PT Document 134 Filed 04/30/20 Page 12 of 12




matter. Stockton’s motion for injunctive relief will be denied without prejudice

because it is unrelated to the sole remaining claim in this action and Stockton has

failed to demonstrate irreparable harm. An appropriate order will issue.


                                                 s/ Jennifer P. Wilson
                                                 JENNIFER P. WILSON
                                                 United States District Court Judge
                                                 Middle District of Pennsylvania


Dated: April 30, 2020




                                        - 12 -
